FEW, C.J.,
dissenting:
The State and Blakney requested, and the trial court imposed, a sentence we now know was impermissible under law. See State v. Jacobs, 393 S.C. 584, 588-89, 713 S.E.2d 621, 623-24 (2011) (holding a sentencing court has no power to suspend the minimum fifteen year sentence for burglary in the first degree because it carries a maximum sentence of life in prison). The law does not provide this court a clear resolution for the dispute that has arisen as to the execution of that sentence. The majority has thoroughly explained its proposed resolution, and I agree with the majority’s interpretation of the sentencing statutes. However, I would not resolve this appeal by interpreting the sentencing statutes. Instead, I would hold the State may not argue to a sentencing court that the court has the power to suspend a sentence, and after the court accepts the State’s argument and suspends the sentence, turn around and argue, as it has done in this appeal, the sentence may not be suspended. I would hold the State is estopped from taking the position it takes on appeal because it *255took precisely the opposite position when it asked the sentencing court to suspend the minimum of fifteen years. See Auto-Owners Ins. Co. v. Rhodes, 405 S.C. 584, 597, 748 S.E.2d 781, 788 (2013) (“Judicial estoppel is an equitable concept that prevents a litigant from asserting a position inconsistent with ... one the litigant has previously asserted in the same or related proceeding.” (citation omitted)). I would affirm the second CSP judge’s order, and find it unnecessary to rule on the appeal from the first CSP judge’s order. I respectfully dissent.
Blakney pled guilty on November 6, 2008. At the sentencing hearing, the State recommended Blakney receive a sentence of no more than five years. In doing so, the State asked the sentencing court to suspend the minimum sentence of fifteen years.10 See S.C.Code Ann. § 16-11-311(B) (2003) (“Burglary in the first degree is a felony punishable by____a term of not less than fifteen years.”). In its appellate brief, the State wrote:
The [State] argues that [Blakney] was not given a thirty month sentence but a fifteen year sentence. For a person to be sentenced to burglary 1st you cannot receive less than fifteen years. The court is obligated to impose the sentence established by the General Assembly. It is clear by the statute the General Assembly did not wish a criminal defendant to receive a sentence less than fifteen years for the offense of burglary 1st.
At oral argument, the State clarified its position on four separate occasions:
I think the sentence is illegal, your honor.
*256With all due respect, the sentence is fifteen years.
He would have to serve the eighty-five percent of fifteen years.
I’m taking the position the sentence is fifteen years.
The State is represented on appeal by the general counsel for the Department of Probation, Parole, and Pardon Services, who attempts to escape the inconsistency in the State’s positions by arguing the State was represented by a different lawyer — the Solicitor — at the plea hearing. The argument fails. The State’s lawyer told the sentencing court it had the power to suspend the minimum sentence, and now the State’s lawyer tells this court there is no such power. I would hold the State is bound to accept the sentence it asked for.
Apart from the State’s inconsistent positions, I would concur in the result reached by the majority. However, I do not agree that State v. Picklesimer, 388 S.C. 264, 695 S.E.2d 845 (2010), applies to this case. In Picklesimer, the plea court sentenced the defendant to ten years in prison for criminal sexual conduct with a minor in the second degree, and then suspended the sentence to five years. 388 S.C. at 265, 695 S.E.2d at 846. Section 24-21-410 of the South Carolina Code (Supp.2013) provides the sentencing court the power to suspend sentences when the crime is not “punishable by death or life imprisonment.” See also State v. Thomas, 372 S.C. 466, 468, 642 S.E.2d 724, 725 (2007) (explaining the power conferred upon the sentencing court under section 24-21-410 “does not extend to offenses where the legislature has specifically mandated that no part of a sentence may be suspended”). Thus, the suspended sentence in Picklesimer was proper because the crime did not carry life in prison and the applicable statute did not prohibit a suspended sentence. See S.C.Code Ann. § 16-3-655(D)(3) (Supp.2013) (“A person convicted of [criminal sexual conduct with a minor in the second degree] ... must be imprisoned for not more than twenty years in the discretion of the court.”).
In Blakney’s case, however, the suspended sentence was not proper because the plea court had no power to suspend the sentence. See Jacobs, 393 S.C. at 588-89, 713 S.E.2d at 623-24. In my opinion, the suspension of a sentence is not effective when the law forbids the suspension. See generally *257Talley v. State, 371 S.C. 535, 546 n. 6, 640 S.E.2d 878, 883 n. 6 (2007) (Pleicones, J., dissenting) (stating “if in fact the original sentence were unlawful” because a magistrate court had no power to impose probation, “then the suspension would be a nullity and Respondent would be required to serve the original ... sentence.”).11 Therefore, despite the language on the sentencing sheet purporting to suspend the sentence, the sentence given was fifteen years, no portion of which was suspended. Because there was no suspended sentence, it is unnecessary for this court to consider the effect of Picklesimer.
My conclusion that Blakney received a fifteen year sentence with no suspension raises a concern as to whether he entered a voluntary plea. The majority’s holding that he must serve all fifteen years before he is no longer subject to revocation of his community supervision raises the same concern. The State recommended the plea court sentence Blakney to a maximum of five years in prison. Under Jacobs and section 24-21-410, Blakney faced a minimum of fifteen years. The plea court could not have given Blakney correct information about the sentence he faced if the court believed it could suspend his sentence to five years. However, this concern must be addressed in a post-conviction relief (PCR) action. See Roscoe v. State, 345 S.C. 16, 21, 546 S.E.2d 417, 419 (2001) (requiring a PCR applicant to demonstrate that but for the erroneous statement from the plea court about the penalty he faced, he would have gone to trial); Dover v. State, 304 S.C. 433, 435, 405 S.E.2d 391, 392 (1991) (finding a guilty plea involuntary in part because the defendant did not understand the sentence he faced).
*258I do not intend to suggest the State did anything improper in arguing to the sentencing court it had the power to suspend a minimum sentence for burglary in the first degree. In fairness to the Solicitor, the 2008 plea occurred when many lawyers and circuit judges interpreted section 16-11-311 to permit suspending the minimum sentence. It was not until 2011 when the supreme court decided Jacobs that it became clear the minimum could not be suspended. In fairness to the general counsel for the Department, he is correct under Jacobs — Blakney did receive a fifteen year sentence. In fairness to Blakney, however, he should get what was promised — a sentence of no more than five years.
The fact the State did not seek to correct the trial court’s error is of no consequence. The State is not aggrieved by the error — Blakney is. In fact, the State now embraces the error and seeks to benefit from it by claiming Blakney’s sentence is fifteen years. The issue before us, however, is not a matter of “correcting” the error. This appeal requires us in the first instance to interpret the sentence. In doing so, I would hold the State to the position it took at the sentencing hearing, and find that Blakney can no longer be incarcerated on community supervision for this crime.
As the majority aptly points out, and as I acknowledge, my proposed resolution of this appeal does not fit perfectly with the situation the parties and the sentencing court created. However, the resolution I propose honors a fundamental cornerstone of the administration of criminal justice: participants in the system — defendants in particular — are entitled to expect that the State will stand behind its sentencing recommendations. While the sentencing court is never required to follow a recommendation, when it does so, the State should not be permitted to later claim what it and the court meant was the defendant must receive a minimum of three times what it recommended as the maximum. That is precisely what the State has done in this case. The Department of Probation, Parole, and Pardon Services and the Department of Corrections should at least recognize the inconsistency of the positions the State has taken in this case, honor the representations the Solicitor made to Blakney in plea negotiations, and interpret the sentence in such a way that he faces only a one-year revocation if he violates community supervision — not *259eighty-five percent of fifteen years. See S.C.Code Ann. § 24-21-560(C) (2007) (providing “the court may revoke the prisoner’s community supervision and impose a sentence of up to one year for violation of the community supervision program”).

. Interestingly, fourteen months later, the same Solicitor’s office that prosecuted Blakney took the opposite position at the plea hearing in Jacobs. See 393 S.C. at 586, 713 S.E.2d at 622 ("In January 2010,____ [t]he circuit judge deferred sentencing ... and requested the parties submit memoranda in support of their positions regarding the suspension issue.”). The Solicitor in Jacobs filed a memorandum arguing, "The State respectfully submits that it is not within the power of a judge to suspend a burglary first[-] degree sentence and that doing so is contrary to the laws of the State of South Carolina.” Similarly, the Attorney General argued in its brief on appeal in Jacobs, “The trial judge properly determined Appellant’s sentence for burglary in the first degree ... cannot be suspended under the plain and unambiguous language of S.C.Code Ann. § 24-21-410.”


. The Talley majority did not reach the point Justice Pleicones addressed in this statement because it was able to resolve the Sixth Amendment right to counsel issue before it by interpreting a completely suspended sentence as leaving "absolutely no possibility the defendant will ever be incarcerated for the underlying conviction.” 371 S.C. at 545, 640 S.E.2d at 883. Moreover, the magistrate court in Talley had the power to suspend the sentence, but the sentence was unlawful because the magistrate court had no authority to impose probation. 371 S.C. at 544, 640 S.E.2d at 882. Our supreme court has not held that a trial court’s partial suspension of a sentence is effective even when the court has no power to suspend the sentence.